internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend y scholarship amount uil dear you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you will operate a program to assist deserving students who would have difficulty in continuing their academic pursuits without the benefit of your scholarship your goal is to lighten the amount of outstanding loans that a student will have upon graduation once active you will advertise the scholarships by providing information sheets and copies of the application to university deans and president offices where your board members are involved the number of scholarships to be made annually depends on applicants and interest each board member is permitted to choose one student to provide a scholarship since applicants will be unrelated individuals whom board members are exposed to through the community each board member may have a letter catalog number 58263t student to provide a scholarship to in a given year the number of individuals who are eligible to apply is not limited however you will distribute a maximum of four scholarships in a given year total scholarships awarded would include both new scholarships granted in the current_year and also any renewed scholarships that were provided in a prior year if in a given year no qualified students apply for a scholarship then no scholarships will be awarded the amounts provided will vary based upon the school's tuition and fee costs the amount of each grant is determined by a review of the expenses associated with the student's education during the approval process you will determine their level of support whether the scholarship is full or partial support and also which of the academic expenses you will cover tuition and fees books housing etc scholarship recipients will be approved by all board members but the monetary limitation of scholarships in a given year would be determined by each board member's allotted grant scholarship budget the maximum amount of money granted to a student would be y dollars per year students who may apply include high school seniors students currently in undergraduate studies graduate studies or college graduates hoping to begin graduate studies law school masters programs phd programs qualifications to apply are as follows maintain good academic grades grade-point-average gpa to remain or above carry at least graded units per term maintain good civic standing no convictions for felony or misdemeanor involving moral turpitude maintain good standing in academic institution no disciplinary action by the academic institution in the previous academic semester the recipient is encouraged to participate in some form of volunteer work for the betterment of others scholarships will be provided to students who are currently enrolled at an educational_institution the students should be studying at a domestic institution there is no limit as to the level of schooling location of the student or the studies chosen by the student scholarships are renewable based on an annual renewal process that is similar to the application process the scholarship can be renewed for any years in which the student is a full-time_student seeking to obtain their declared degree while in college the student must abide by all qualifications to apply at all times in order to be considered for renewal a completed application is required for consideration which includes personal information written essay discussing personal background educational triumphs and how a scholarship positively affects your educational experience transcripts of grades and college board tests scores letter catalog number 58263t two references from teachers school administrator employees or community organizers currently board members who are involved in varying degrees in their communities will select deserving students unrelated to you who may benefit from your scholarship oftentimes students will become aware of your scholarship program or you will become aware of the student through your board members' relationships with school personnel including the dean of students and school presidents board members also participate in the governance of certain colleges the selection committee is composed of your board_of directors at this time the sole requirement for being on the committee is to be a board member if a board member were to resign from service you would seek out a board member in accordance with your bylaws board and committee members should be involved with their community they should also have a general knowledge on private_foundations and the parameters for operations of a private_foundation board members are also encouraged to have a charitable giving plan selection of students will be based on the student's ability to demonstrate a successful academic record which showcases their commitment and enthusiasm for education this would include- but is not limited to -the following high gpa participation in various activities academic honors placement on honor roll recipient of prior scholarships or awards etc the primary intent is to award excellence and achievement both academic and extracurricular for exceptional students your certified public accounting cpa firm before writing the scholarship check will verify that the student receiving the scholarship is not related to any of your board members the scholarships will be granted without regard to race religion ethnicity gender or sexual preference scholarship funds are paid directly to the academic institution to be applied for educational related expenses including but not limited to tuition school sponsored housing books and school fees you will instruct the school regarding how the funds should be applied in the case of a multi-semester quarter scholarship in order to maintain support the student will be required to submit an official transcript so that you may verify his her good academic standing before receiving the next scholarship payment the student will also be required to sign a statement certifying that he she has met all the standards set forth in the aforementioned requirements each semester and submit an accounting of the costs approved to support the scholarship's value you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring letter catalog number 58263t you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary letter catalog number 58263t we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
